  12-01703-NPO Dkt 2672 Filed 01/28/20 Entered 01/28/20 10:08:20 Page 1 of 6




                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               JACKSON-3 DIVISION

 IN RE:                                                                CHAPTER 11 PROCEEDING
 COMMUNITY HOME FINANCIAL SERVICES, INC.,                                CASE NO. 12-01703-NPO
 DEBTOR

 WILMINGTON TRUST NATIONAL ASSOCIATION,
 AS SUCCESSOR TRUSTEE TO CITIBANK, N.A., AS
 TRUSTEE FOR BNC MORTGAGE LOAN TRUST
 SERIES 2007-3, MORTGAGE PASS-THROUGH
 CERTIFICATES, SERIES 2007-3                                                              PLAINTIFF

 VS.

 COMMUNITY HOME FINANCIAL SERVICES, INC.,                                              DEFENDANT
 DEBTOR


                      MOTION FOR RELIEF FROM AUTOMATIC STAY
                               AND FOR OTHER RELIEF

       COMES NOW, Wilmington Trust National Association, as successor trustee to Citibank,

N.A., as Trustee for BNC Mortgage Loan Trust Series 2007-3, Mortgage Pass-Through

Certificates, Series 2007-3, a party in interest in this cause, by and through its attorney, and

moves this Court to lift the automatic stay as to certain property belonging to Derrick Tate, and

for other relief, and in support of said motion would respectfully show unto the Court the

following to wit:

                                                  I.

       That on or about May 23, 2012, Community Home Financial Services, Inc. filed a

voluntary petition in Bankruptcy pursuant to 11 U.S.C. Chapter 11. By operation of 11 U.S.C.

362, the Plaintiff is prohibited from commitment of any judicial proceeding against the

Defendant, any act to obtain possession of property of the estate, or any act to enforce any lien

against the property of the estate.
  12-01703-NPO Dkt 2672 Filed 01/28/20 Entered 01/28/20 10:08:20 Page 2 of 6




                                                II.

       That the Bankruptcy Court has jurisdiction over this proceeding pursuant to 11 U.S.C.

362.

                                               III.

       That on or about April 19, 2007, Derrick Tate, did execute a certain Note and Deed of

Trust in favor of BNC Mortgage, Inc., A Delware Corporation and secured by the following real

property located at 7 Vigilance Court, Bolingbrook, IL 60440:

       LOT 18, IN WINSTON WOODS UNIT TWO BEING A SUBDIVISION OF PARTS
       OF THE NORTHWEST QUARTER OF SECTION 1 AND THE EAST HALF OF
       SECTION 2, ALL IN TOWNSHIP 37 NORTH, RANGE 10, EAST OF THE THIRD
       PRINCIPAL MERIDIAN, IN WILL COUNTY, ILLINOIS, ACCORDING TO THE
       PLAT THEREOF RECORDED IN THE RECORDER'S OFFICE OF WILL COUNTY,
       ILLINOIS ON SEPTEMBER 22, 1970 AS DOCUMENT NUMBER R70-17089, IN
       WILL COUNTY, ILLINOIS.

Said Deed of Trust is recorded in the Will County Clerk’s office as Instrument No. 2007066557.

Further, said Note and Deed of Trust were subsequently assigned to Plaintiff by assignment

recorded in the office of the Chancery Clerk aforesaid. A copy of said Deed of Trust attached

hereto as an Exhibit as though fully copied herein. The value of the subject property is

$73,413.00 according to the Tax Assessment attached as Exhibit 1.

                                               IV.

       Derrick Tate has failed to pay the current month’s indebtedness directly to the Plaintiff

and is now due and owing for the June 2012 payment and all subsequent payments. That as of

November 22, 2019, Derrick Tate is delinquent in post-petition payments in the amount of

$239,999.48, plus all payments and charges that accrue hereafter. The current monthly payment

is $2,371.70. As of November 22, 2019, the payoff amount is $555,265.25.
  12-01703-NPO Dkt 2672 Filed 01/28/20 Entered 01/28/20 10:08:20 Page 3 of 6




       Said Mortgage is a first priority lien on the above referenced property, and is now due

and owing. Upon information and belief, the Debtor, Community Home Financial Services, Inc.

holds a second mortgage with reference to the subject property.

                                                 V.

       Plaintiff would show that sufficient cause exists for the termination, annulment or

modification of the automatic stay as provided in 11 U.S.C.362 (d) (1) because of the failure of

Derrick Tate to make the payments set forth above and because there is no equity in the property.

Plaintiff would urge the Court to terminate, modify or lift the automatic stay and abandon the

subject property from the estate of the Debtor, so as to allow the Plaintiff to pursue all remedies

available to it under the terms and conditions of said Deed of Trust, and applicable state law,

including initiation of foreclosure proceedings. Plaintiff further asks for attorney fees and court

costs incurred. Plaintiff also requests that the 14-day stay imposed by FRBP 4001(a)(3) be

waived.

       WHEREFORE, PREMISES CONSIDERED, Wilmington Trust National Association, as

successor trustee to Citibank, N.A., as Trustee for BNC Mortgage Loan Trust Series 2007-3,

Mortgage Pass-Through Certificates, Series 2007-3 files this Motion and prays that the automatic

stay afforded by 11 U.S.C. 362 be terminated, modified or lifted, after notice and hearing, so as

to allow Plaintiff to pursue its remedies and to initiate foreclosure proceedings against the

property which is subject to said Deed of Trust, and for attorney's fees and costs incurred.

Plaintiff also requests that the 14-day stay imposed by FRBP 4001(a)(3) be waived.
12-01703-NPO Dkt 2672 Filed 01/28/20 Entered 01/28/20 10:08:20 Page 4 of 6




                                  Respectfully submitted
                                  SHAPIRO & BROWN, LLC



                                  /s/ Bradley P. Jones
                                      Bradley P. Jones
                                      Attorney for Creditor
12-01703-NPO Dkt 2672 Filed 01/28/20 Entered 01/28/20 10:08:20 Page 5 of 6


                                   MFR BREAKDOWN


         In Re: Community Home Financial Services, Inc.

    BK Case #: 12-01703-NPO                               Chapter 11

  S&M FILE #: 14-010257

                           No. of Months   X Monthly
       6/2012 - 10/2013          17        Payment of       $2,241.03 =     $38,097.51
                           No. of Months   X Monthly
        11/2013 - 9/2015         23        Payment of       $2,390.83 =     $54,989.09
                                           X Monthly
        10/2015 - 6/2016   No. of Months 9 Payment of       $4,750.16 =     $42,751.44
                            No. of Months X Monthly
         7/2016 - 4/2017          10       Payment of       $3,110.24 =     $31,102.40
                                           X Monthly
         5/2017 - 9/2017   No. of Months 5 Payment of       $2,310.12 =     $11,550.60
                            No. of Months X Monthly
        10/2017 - 8/2018          11       Payment of       $2,357.54 =     $25,932.94
                            No. of Months X Monthly
        9/2018 - 11/2019          15       Payment of       $2,371.70 =     $35,575.50

      TOTAL                                                            =   $239,999.48
  12-01703-NPO Dkt 2672 Filed 01/28/20 Entered 01/28/20 10:08:20 Page 6 of 6




                                 CERTIFICATE OF SERVICE

        I, Bradley P. Jones, of the firm of Shapiro & Brown, LLC, do hereby certify that I have
this date provided a copy of the foregoing Motion for Relief either by electronic case filing or by
United States mail postage pre-paid to the following:

Kristina M. Johnson
jbarber@joneswalker.com

Office of the U.S. Trustee
USTPRegion05.JA.ECF@usdoj.gov


Community Home Financial Services, Inc.
Chapter 11 Trustee
P. O. Box 23368
Jackson, MS 39225

Community Home Financial Services, Inc., Attorney for the Debtor
Chapter 11 Trustee
P. O. Box 23368
Jackson, MS 39225


       Dated: January 27, 2020

                                             Respectfully submitted
                                             SHAPIRO & BROWN, LLC



                                             /s/ Bradley P. Jones
                                                 Bradley P. Jones
                                                 Attorney for Creditor

Presented by:
J. Gary Massey, MSB#1920
Bradley P. Jones, MSB#9731
SHAPIRO & BROWN, LLC
1080 River Oaks Drive, Suite B-202
Flowood, MS 39232
Telephone No. (601) 981-9299
Facsimile No. (601) 981-9288
E-mail: msbankruptcy@logs.com
BK Case No. 12-01703-NPO
